Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things.   “An arithmetic processing device comprising: …a processor…. A decoder configured to decode an instruction to be executed, determine whether the instruction to be executed is an instruction which does not involve data reading from a register and write an immediate value to a register  without using the processor when determining that the instruction to be executed is  the instruction which does not involve the data reading from the register, the processor is configured to read data from the register and write a computing result based on the read data to the register when determining, by the decoder, that the instruction to be executed is an instruction involving which involves the data reading from the register. “
The closest prior art includes Chauvel (patent application publication No. 2006/026400 and Sudhakar (patent application publication No. 2015/0227366). Chauvel taught An arithmetic processing device comprising:  a decoder configured to write an immediate value to a register in a case where an instruction to be executed is an instruction not involving data reading from the register (e.g., see paragraphs 0036 and 0038-0038 and fig. 2)[note the instruction requires an immediate operand that is in the instruction cache and the fetch unit provides the operand to auxiliary register available to the micro- sequence of the instruction]. Sudhakar taught a processor configured to read data from the register and write a computing result based on the read decoder…determine whether the instruction to be executed is an instruction which does not involve data reading from a register and write an immediate value to a register  without using the processor when determining that the instruction to be executed is  the instruction which does not involve the data reading from the register, the processor is configured to read data from the register and write a computing result based on the read data to the register when determining, by the decoder, that the instruction to be executed is an instruction involving which involves the data reading from the register.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183